808




       OFFICE OF THE Al-I’ORNEY GENERAL     OF TEXAS
                            AUSTIN




iioaorabfeX3.R. Wright
Snperlntenaent,
Tesas School for
Austin, Tesa8
Dear I&-.Wightr




                                             on upon the above
subjoot mattar, as fo




                          462, J-at% OS the 47th Le,gislsture,
                         nl Lam oi TCxas, 1941, page Ore,

          •~l!onthcrs; bnMng instm%tOr, tlgl3t3
      or aimntbjinstructor of coanotolo
     1'     c.r      ciimnth; other InsImctore
     2%     cos    x148&-J  per month; roontioml1
     rrp;rioultura
                 teacher not to exaefd $175.00
               fnolurlingPtifmal Grant on 12
     per 3iiont.h
     sdmths basksI prmidcd t.hreQteachers msy
     be p&l not %XOCoc'jse: $lbb,Oo POP ~On~'----$8~,485.00
                                                              809


honorable 2. R. Wright - page 2



          lunder tho aboro two p r wlsio nsof tho law,
     onn we logally pay our rinting instructor more
     than $loco.co mnu3lly? t
          Orcumrilp, an appropriationact may not ropoal,
as10ndor rm   ahatsoovor a Sonora1 law. But that prina&-
pie has no application to your inquiry. house Dill no.
291 of the 47th Legtslature,liegxlarSession, (Oenoral and
Specfal Lass of Texas 1941, p..813) prwldea:
            *Ihe salaries of all State officers and
     all State employees, excbpt those Conetitution-
     al State offlwra ahoeo Sal&es are speciflcal-
     17 pired by the Constitutionand esccpt    the sal-
     aries of the District Judges and other couponso-
     t&on of District Judges shall bon for the period
     boginaing Soptembor lr 1941, and endInS August
     31, 1943, In such sum or amounts aa nay be pro-
     dded for by the Legislaturein the general ap-
     proprilztioo  bills. It Is spocificnllydoolared
     to bo ono.ot the Intents hereof that the togis-
     lature shall also flx the fusountof supplemental
     salarioe horsaitor, out of Court foes and rep
     ooipts, to be paid to the cloa'lcs snd other oui-
     ployeos of the Courts of Civil A pools, the Su-
     prome Court, and the Court of CrfsilnalAppeals.*
          SootIon 3 of the Act oxpreesly reponla all laws
end parts of lake fixing the salaries of all state officers
ad employees insofar as they arc in couf'lict. The effeot
of house Dill So, 291, thorefore,wae to suspend Artfole
3205 for the 1iPo of tho Act -- that is, from Soptcmber 1,
X941, to Augmt 31, 1943.
          80 that, you aro ad~lsed that the Board may lan-
fully pay the prlntln~ instructor compensation or salary
not to oxooed $145.00 per zconth.
          of course, ue do not weaa to advise that you may
pay tho instruotor auy suzountuhatsoovor,In 8ddzf.tlonto
the salary heretofore agreed upon, for services alroady
roudcrti or Par services sihlchthe onrployeehas contract&M
to perform for tho couqmnoatfonheretofore agreed upon.
So0 Constitution,Artiole 3, Section 44. Thus, ir a aon-
                                                           810



tionorableEl B. tlrlght- page 3




tracrthas hea-etotore becn cntercd into for the semilees
of such instructor for a stipulate4 periti at n stlpu-
lat.@ figure, during the period oowxed by the contrwt,
the ooapansation of'the employee nay not be inoresse&
rrborcthe agreed figure.

                                  vary truly yours
                             ATTOHXEX GMEllAL 08 TTXAS




OS-RR